___________

                                    No. 94-3589
                                    No. 95-1083
                                    No. 95-2364
                                    ___________

Mitsui O.S.K. Lines, Ltd.,              *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Itel Containers International           *
Corporation and Genstar                 *           [UNPUBLISHED]
Container Corporation,                  *
                                        *
              Appellees.                *


                                    ___________

                     Submitted:     February 12, 1996

                           Filed:   April 9, 1996
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.

                                    ___________

PER CURIAM.


         Mitsui O.S.K. Lines, Ltd., appeals the adverse grant of summary
judgment by the District Court1 in favor of Itel Containers and Genstar
Container Corporation in this indemnification action arising from the
contamination of a shipment of beer by a chemical named trichloranisole.


     This suit originated when Anheuser-Busch (A-B) sued Crown Cork & Seal
(CCS), a bottle cap company, alleging that the CCS-supplied caps were
contaminated with a chemical which had damaged A-B's




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
beer.    CCS then filed third-party indemnity and contribution claims against
Mitsui, the lessee of the shipping container that allegedly was the source
of    the       contamination,   and    Mitsui's   subsidiaries.     Mitsui   and   its
subsidiaries next sued Itel and Genstar, lessors of the shipping container,
seeking indemnity for any liability to CCS.            Itel then filed suit against
Mitsui for indemnification.            Mitsui in turn counterclaimed against Itel and
Genstar for indemnity or contribution, and Genstar filed a counterclaim
against Mitsui seeking indemnification.                Both Itel and Genstar filed
motions for summary judgment, arguing that the indemnification clause in
their long-term lease agreement with Mitsui unequivocally provided for
indemnification for all claims arising out of Mitsui's use of the shipping
container.2


        The District Court granted summary judgment to Itel and Genstar,
concluding that the indemnification agreement protected the lessors from
all   claims arising out of or incident to the ownership, selection,
operation, and use of the shipping container, including any claims based
on the lessors' own negligence or strict liability.                The District Court
awarded Itel and Genstar attorney fees, costs, and expenses, and dismissed
Mitsui's counterclaim.


        On appeal Mitsui argues the District Court erred in: (1) construing
the lease to apply to both Itel and Genstar; (2) interpreting the lease to
require indemnification in light of Mitsui's argument that Itel and Genstar
were negligent and strictly liable; (3) dismissing Mitsui's counterclaim;
and (4) awarding Itel and Genstar litigation expenses and attorney fees.


        Having carefully reviewed the record and the arguments of the
parties, we conclude no error of law appears and that summary judgment was
properly granted.         Concluding also that an extended




            2
       All other parties originally involved in this litigation
settled their claims.

                                             -2-
opinion by this Court would lack precedential value, we affirm the judgment
of the District Court for the reasons set forth in its thorough and well-
reasoned opinion.     See 8th Cir. R. 47B.   Itel and Genstar have asked this
Court to award them their costs and attorney fees on appeal.      Pursuant to
Federal Rule of Appellate Procedure 39, we allow Itel and Genstar their
costs.   We decline to award attorney fees.    All pending motions before this
Court ordered taken with the case are denied.


     A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-